Citation Nr: 1136771	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO. 08-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetic retinopathy. 

2. Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) with scoliosis of the lumbar spine, including as due to aggravation of a pre-existing condition.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2010; a transcript of which is of record.

In July 2010 the Board denied the claim of service connection for a back disorder and reopened and denied the Veteran's claim as to diabetic retinopathy. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). In March 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision and remand the case to the Board for compliance with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Diabetic Retinopathy:

The Veteran has a diagnosis of diabetes mellitus for which he was granted service connection in a November 2008 rating decision. In a December 2008 rating decision, the Veteran was also granted service connection for chronic open angle glaucoma and cortical cataracts, secondary to his diabetes. 

Medical records dated in July 2006, November 2006, April 2007, August 2007, and December 2007 showed diagnoses of mild nonproliferative diabetic retinopathy.

The Veteran underwent a VA eye examination in November 2008. The examiner found that the Veteran did not have a diagnosis of diabetic retinopathy. Specifically, the examiner stated "[t]his patient has chronic open angle glaucoma and cortical cataracts which are more likely than not associated with his diabetes. I could not find any evidence of diabetic retinopathy even though I examined the patient's fundus twice during the examination. I cannot explain why this diagnosis had been entered into the chart previously."

At a July 2009 diabetic retinopathy surveillance consult, the results of the retinal evaluation were normal. A November 2009 ophthalmology treatment note contains no diagnosis of diabetic retinopathy. 

At the January 2010 hearing, the Veteran testified that he has continued to experience problems with his eyes. However, when asked if he had a diagnosis of diabetic retinopathy, the Veteran's representative admitted that no diagnosis had been made. Additionally, the Veteran testified that he has not been told that he has a diagnosis of diabetic retinopathy.

The joint motion found that the VA examination of November 2008 was not sufficient under the law, because the examiner "did not discuss the prior treatment records showing a diagnosis of [nonproliferative diabetic retinopathy]" and it was "therefore unclear whether the VA examiner adequately considered [the Veteran's] prior history."

A remand is necessary to determine if the Veteran currently has, or had at any point since filing his claim, a diagnosis of diabetic retinopathy, secondary to his service connected diabetes mellitus, Type II. 

Degenerative Joint Disease and Degenerative Disc Disease with Scoliosis of the Lumbar Spine

The Veteran's enlistment examination from January 1956 contains a notation of pre-existing scoliosis. The Veteran alleges that when he entered active military duty in January 1956, he did not have a back disorder; nor was he aware of the fact that his back was scoliosed, as was noted by the service entrance medical examiner. 

In March 1960, the Veteran was involved in a motor vehicle accident and his service treatment records note that the Veteran had pain in his neck and shoulders. It was treated as a spasm with a hot water bag. 

In the Veteran's February 1975 retirement examination, he reported a normal spine and no recurrent back pain. In December 1977, the Veteran complained of upper back pain. 

The Veteran alleges that:

He tripped and fell during basic training in 1956;

He was then offered and refused a medical discharge because of the alleged back injury;

Throughout the course of his 20 years of active service he was excused from prolonged standing or marching;

The back disability in service was of such severity that military medical providers discussed the option of the Veteran having surgery;

The Veteran declined surgery but instead opted for sleeping on a mattress supported by a board for "15 or 16" years of military service; 

For the entirety of his 20 years of military service, he had medical care for his claimed back disorder at intervals of approximately every 6 month to a year, and;

Notwithstanding the above, the Veteran related that he did not report his back symptoms during service department physical examinations. 

There are no additional records of back pain found within his service treatment record, and the Veteran's in-service physical profile does not support his assertion of being excused from prolonged standing and marching.

In February 1975, approximately 11 months before he retired from active military service, the Veteran denied then having or ever having had recurrent back pain. 

The Veteran's post-service medical records indicate a December 1977 record of pain in his neck and upper thoracic, between the shoulder blades after he carried mail in the rain in his employment. Later records from 2009 indicate that the Veteran has degenerative disc disease with disc space narrowing as per an x-ray in June 2007. 

The joint motion found that while the Board noted the Veteran's complaint of back pain in March 1960, it did not discuss whether the Veteran's automobile accident caused the back disorder that was noted in December 1977, after the Veteran was discharged from active duty. 

The Veteran will therefore be afforded a VA examination. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for diabetic retinopathy or a back disorder that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must schedule the Veteran for a VA examination, as detailed below; to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. With regard to the claim of service connection for a diabetic retinopathy, the RO/AMC must return the claims file to the examiner who conducted the November 2009 VA examination. If that examiner is unavailable, the RO/AMC shall schedule the Veteran with another qualified examiner. The examiner shall respond to the following inquiry:

i. Does the Veteran now have, or did he at some point from June 2005 to the present have a diabetic retinopathy that is secondary to his service connected diabetes mellitus, Type II? 

In answering this inquiry, the examiner's attention is called to the June 2005 through November 2009 treatment records showing notations of a mild non-proliferative diabetic retinopathy. 


f. With regard to the Veteran's claim for service connection for a back disorder, the examiner shall respond to the following inquiries:

i. Does the Veteran have a current back disorder that was caused by  his in-service complaints of back pain as demonstrated by clinical evidence or the Veteran's assertions? The examiner's attention is called to the summary of evidence and the Veteran's assertions as detailed above, beginning on page 4.

ii. Was the Veteran's pre-existing scoliosis was aggravated by his period of service?

3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claims of service connection for a diabetic retinopathy and for aggravation of a back disorder to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


